Citation Nr: 0815576	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  05-08 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to pain disorder with associated psychological 
factors, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 10, 1948 to 
December 5, 1956, and from February 4, 1957 to August 5, 
1958.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which evaluated the veteran's pain 
disorder with associated psychological factors as 10 percent 
disabling.

A May 2005 rating decision increased the rating for the 
veteran's pain disorder with associated psychological factors 
to 30 percent.  However, as that grant does not represent a 
total grant of benefits sought on appeal, this claim for 
increase remains before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993).

In February 2008, the veteran submitted a statement in 
support of claim and evidence in support of his claim for an 
increased rating for asbestosis.  As this claim has not been 
developed for appellate review, the Board refers it to the RO 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses that additional 
development is necessary.

Under the duty to assist, a medical examination or medical 
opinion is considered necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent medical evidence of a currently diagnosed 
disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with an 
established event, injury or disease in service or with 
another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  See Charles v. Principi, 16 Vet. App. 370 
(2002) (Observing that under 38 U.S.C.A. § 5103A(d)(2), VA 
was to provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

The veteran has claimed that his pain disorder with 
associated psychological factors is more severe than the 
current disability evaluation suggests.  He contends that his 
disability has a severe impact on his life.

As an initial matter, in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), the Court held in part that VA's duty to 
notify a claimant seeking an increased evaluation included 
advising the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

Although a notification letter dated in October 2003 was 
issued in this matter, it does not comply with the Vazquez- 
Flores ruling.  The veteran was not notified of any of the 
information required by Vazquez-Flores.

Finally, after a careful review of the evidence of record, 
the Board finds that another VA examination would be helpful 
in ascertaining entitlement to the requested benefit.  The 
last examination was conducted in April 2005 and the veteran 
contends that his condition has worsened since that time.  
When available evidence is too old for an adequate evaluation 
of the veteran's current condition, VA's duty to assist 
includes providing a new examination.  Weggenmann v. Brown, 5 
Vet. App. 281, 284 (1993).  As a consequence, another 
examination would assist the Board in determining the current 
degree of his disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will advise the veteran of 
what evidence would substantiate his claim 
for an increased evaluation.  Apart from 
other requirements applicable under the 
Veterans Claims Assistance Act (VCAA), the 
RO/AMC will comply with the Vazquez- 
Flores ruling, and advise the veteran to 
submit evidence that his condition has 
worsened, including the effect an 
increased worsening of his condition has 
on employment and daily life, and provide 
notice of the criteria necessary under the 
appropriate Diagnostic Code(s) to 
establish entitlement to an increased 
rating.  The RO/AMC should also ensure 
compliance with Dingess v. Nicholson, 19 
Vet. App. 473 (2006) and advise the 
veteran of how disability ratings and 
effective dates are assigned.  In so 
doing, the RO/AMC will comply with any 
directives of the Veterans Benefits 
Administration.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

2.  The veteran must be afforded an 
appropriate VA examination to ascertain 
the current degree of severity of his pain 
disorder with associated psychological 
factors.  The claims folder must be made 
available for the examiner to review in 
conjunction with the examination, and the 
examiner must indicate in the examination 
report that the claims folder was so 
reviewed.  All indicated special studies 
deemed necessary must be conducted.  A 
complete rationale for all opinions 
expressed must be provided.

3.  Then readjudicate the veteran's claim.  
If the decision remains adverse to the 
veteran, he and his representative must be 
provided with an appropriate supplemental 
statement of the case, and an opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

